                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALPACINO MCDANIELS,                                Case No. 19-cv-01408-HSG
                                   8                     Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE OPPOSITION TO
                                   9             v.                                         MOTION TO DISMISS
                                  10     JOSIE CASTELO,                                     Re: Dkt. No. 14
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Petitioner’s request for an extension of time to file his opposition

                                  14   to Respondent’s motion to dismiss is GRANTED. Dkt. No. 14. By October 21, 2019, Petitioner

                                  15   shall file his opposition to the motion to dismiss. Respondent shall file with the Court and serve

                                  16   on Petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  17          This order terminates Dkt. No. 14.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 8/7/2019

                                  20                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
